                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


 VERNON ANDREWS,                                 )
 #R70075,                                        )
                                                 )
                Plaintiff,                       )
                                                 )         Case No. 19-cv-00869-SMY
 vs.                                             )
                                                 )
 C/O GAINS,                                      )
 LT. BARNARD,                                    )
 MATTHEW C. SWALLS,                              )
                                                 )
               Defendants.                       )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Vernon Andrews, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Big Muddy Correctional Center, brings this civil rights action pursuant

to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights that occurred while at

Vienna Correctional Center. Plaintiff alleges cruel and unusual punishment regarding the issuance

of three disciplinary reports. He requests monetary damages.

       Plaintiff’s Complaint is now before the Court for preliminary review pursuant to 28 U.S.C.

§ 1915A. Under Section 1915A, the Court is required to screen prisoner Complaints to filter out

non-meritorious claims. See 28 U.S.C. § 1915A(a). Any portion of a Complaint that is legally

frivolous, malicious, fails to state a claim upon which relief may be granted, or asks for money

damages from a defendant who by law is immune from such relief must be dismissed. 28 U.S.C.

§ 1915A(b). At this juncture, the factual allegations of the pro se complaint are to be liberally

construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).



                                               1
                                                Discussion

        Plaintiff alleges that he was issued three disciplinary reports on February 17, 2019 and was

found guilty of all three offenses by the Adjustment Committee (Doc. 1, p. 6). He filed a grievance

with the Administrative Review Board and the Board recommended that all three disciplinary

reports be expunged. (Id. at pp. 6, 13). Plaintiff’s Complaint does not survive preliminary review

under 28 U.S.C. § 1915A because Plaintiff does not mention any of the defendants listed in the

case caption in the statement of his claim. Therefore, the Court is unable to discern what claims,

if any, Plaintiff has against each defendant.

        Plaintiffs, even those proceeding pro se, are required to associate specific defendants with

specific claims so that defendants are put on notice of the claims brought against them and can

properly answer the Complaint. “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short

and plain statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Twombly, 550

U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). Merely invoking the name of a

potential defendant is not sufficient to state a claim against that individual. See Collins v. Kibort,

143 F.3d 331, 334 (7th Cir. 1998) (“A plaintiff cannot state a claim against a defendant by

including the defendant’s name in the caption.”). Because Plaintiff sets forth no allegations against

the defendants in his statement of claim, his Complaint will be dismissed without prejudice.

        However, Plaintiff will be given an opportunity to re-plead his claims in an amended

complaint if he wishes to proceed with this case. When preparing a “First Amended Complaint,”

Plaintiff should identify each defendant in the case caption and set forth sufficient allegations

against each defendant to describe what the defendant did or failed to do to violate his

constitutional rights.



                                                    2
                                    Motion for Recruitment of Counsel

         Plaintiff has also filed a Motion for Recruitment of Counsel (Doc. 3) which is DENIED. 1

Plaintiff states that he has sent out three letters to attorneys but has not received any responses.

(Id. at p. 1). He includes copies of a letter sent to John Howard Association on March 25, 2019,

and March 26, 2019. (Id. at pp. 6-8). This is not sufficient information for the Court to determine

if he has made a reasonable effort to obtain counsel on his own, and so, Plaintiff has failed to meet

his threshold burden of making a “reasonable attempt” to secure counsel. See Santiago v. Walls,

599 F.3d 749, 760 (7th Cir. 2010). Should Plaintiff choose to move for recruitment of counsel at

a later date, the Court directs Plaintiff to include in the motion the names and addresses of at least

three attorneys he has contacted, and if available, attach the letters from the attorneys who declined

representation.

                        Motion for Service of Process at Government Expense

         Because Plaintiff has been granted pauper status (Doc. 8) and the Court is obligated to

arrange service for incarcerated persons proceeding in forma pauperis, his Motion for Service of

Process at Government Expense (Doc. 4) is DENIED as moot.



                                                    Disposition

         IT IS HEREBY ORDERED that the Motion for Recruitment of Counsel (Doc. 3) is

DENIED without prejudice and the Motion for Service of Process at Government Expense (Doc.

4) is DENIED as MOOT.




1
 In evaluating Plaintiff’s Motion for Recruitment of Counsel, the Court applies the factors discussed in Pruitt v. Mote,
503 F.3d 647, 654 (7th Cir. 2007) and related authority.

                                                           3
       IT IS FURTHER ORDERED that, for the reasons stated, the Complaint is DISMISSED

without prejudice pursuant to §1915A. Plaintiff is GRANTED leave to file a “First Amended

Complaint” on or before December 16, 2019. Should Plaintiff fail to file a First Amended

Complaint within the allotted time or consistent with the instructions set forth in this Order, the

entire case shall be dismissed with prejudice for failure to comply with a court order and/or for

failure to prosecute his claims. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th

Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The

dismissal shall also count as one of Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. He should label the form, “First Amended Complaint,” and he should use the

case number for this action (No. 19-cv-00869-SMY). To enable Plaintiff to comply with this

Order, the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint generally supersedes and replaces the original complaint, rendering

the original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n.

1 (7th Cir. 2004). The First Amended Complaint must stand on its own without reference to any

previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider. The First

Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files a First Amended Complaint. 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch,

133 F.3d 464, 467 (7th Cir. 1998).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not



                                                 4
independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 11/18/2019


                                                           s/Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                                5
